FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 07/12/2022, Applicant amended Claims 1, 6-9 and 23 and argued against all objections and rejections previously set forth in the Office Action dated 4/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims currently recite “wherein the one or more graphical user interface objects are not selectable while being displayed under the superimposed graphical user interface object”. The Applicant appears to point to paragraph [0100] for support of such amendment.  This portion of the specification states “the processor will not activate a graphical user interface object that may be located where the user is applying the slide gesture when controlling the cursor”.  The claims are broader in scope than what is disclosed in the specification.  The claims account for any selection method to not be used to select an object that is under the superimposed object, however the specification only provides support for objects located where the user is applying the slide gesture.  This does not account for additional gestures such as tapping or holding which do not require a slide gesture.  Therefore the claim is directed to subject matter that is broader than what is disclosed in the specification. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. US 2016/0132139 A1, published 05/12/2016, hereinafter “Du” in view of Duarte et al. US 2010/0156813 A1, published 12/22/2008, hereinafter “Duarte” in view of Khoe el al. US 2018/0275862 A1, published 09/27/2018, hereinafter “Khoe”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claims 1, 9 and 23:
Du discloses an electronic device comprising: 
a touchscreen configured to receive user interaction with graphical user interface objects displayed on the touchscreen (Fig. 4A, [0058] – touchscreen display on which a GUI is displayed);
a computer processor circuit (Fig. 1B); and
a computer memory circuit storing instructions that when executed by the computer processor circuit cause the electronic device to perform operations (Fig. 1B) comprising: 
in response to detecting a tap-and-hold gesture (maintain touch with the thumb) activating and displaying a touchpad indicator (mouse) at the position on the touch screen ([0058] [0059] - a user may activate the virtual mouse by touching the activation area with, e.g., a thumb and maintaining the touch; once the virtual mouse is activated, a cursor icon is displayed; activate the virtual mouse by applying a sufficient amount of force at any area on the touchscreen display); 
moving a cursor across the touchscreen in response to detection of a slide gesture being applied to the touchpad indicator ([0033], single point touch includes touch-and-drag; cursor movement may be controlled by single touch input; [0058] – [0059], rotation and movement of the finger); and 
in response to detecting of a discontinuation of the slide gesture and after a predetermined amount of time has elapsed activating the particular graphical user interface object ([0065]–[0067] – additional user input, such as pressure; detecting termination of the movement of the cursor). 
Du does not explicitly teach in response to detecting a tap-and-hold gesture, determining whether a graphical user interface object is displayed on the touchscreen at a position where the tap-and-hold gesture is detected; in response to determining that no graphical user interface object is located at the position, activating and displaying a touchpad indicator at the position on the touchscreen.
Duarte disclose a method of providing different input modes for selecting objects on a screen.  Duarte teaches in response to detecting a gesture, determining whether a graphical user interface object is displayed on the touchscreen at a position where the gesture is detected ([0017] - in a second input mode (referred to herein as "relative mode"), user interaction with the touch-sensitive display screen is interpreted in a relative sense. A reference point on the screen is established, at the point of contact with the screen. The user touches the screen at some location, or performs a drag operation, and an on-screen cursor (or other object) is moved based on the location of the point of contact relative to the reference point; [0107] – if no cursor or other object is located at the initial touch point, the touch-hold-drag input is interpreted in a relative sense. This relative sense is substantially identical to the virtual joystick relative mode); in response to determining that no graphical user interface object is located at the position, activating and displaying a touchpad indicator at the position on the touchscreen.
It would have been obvious to one skilled in the art at the time of the effective filing date of the claimed invention to have combined the determining of the presence of an object at the point of contact as disclosed by Duarte with the virtual touchpad of Du to provide an accurate indication of the user’s intention to activate the virtual touchpad or to directly select a displayed object, thereby increasing the user’s experience interacting with the user interface.
Du in view of Duarte does not teach in response to detecting a discontinuation of the slide gesture, displaying a visual indication of an amount of time remaining before activation of a particular graphical user interface object indicated by the cursor; and after the amount of time has elapsed, activating the particular graphical user interface object in response to not detecting a resumption of the slide gesture.
Khoe discloses a system touch sensitive system for interfacing with objects.  Khoe teaches in response to detection of a trigger (pressure intensity) displaying a visual indication of an amount time remaining before activation of a particular graphical user interface object indicated by the cursor; and after the amount time has elapsed, activating the particular graphical user interface object in response to a second trigger ([0351] [0355] [0357] [0359]). 
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the visual indicator of time until activation of Khoe with the system of Du as modified by Duarte to provide an updated indication of progress towards meeting activation of an object thereby increasing the user’s experience with the system.

Claim 8:
Du in view of Duarte and Khoe teaches wherein the cursor is displayed and moved a certain distance in response to detection of the slide gesture applied to the touchpad indicator, wherein the distance is dependent on a speed of the slide gesture ([0064] – velocity)(Duarte; [0018]).

Claims 2-6, 10-15 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Duarte in view of Khoe in view of Hung-Cheng Chang US 2015/0100912 A1, published 04/09/2015, hereinafter “Chang”.

Claim 2, 10 and 24:
Du in view of Duarte and Khoe teaches displaying a virtual touch pad.  Du in view of Duarte and Khoe does not explicitly teach receiving user input indicating a desired touchpad indicator position, and displaying the touchpad indicator at the desired touchpad indicator position in response to the receiving of the user input.  
Chang discloses a similar method of using a virtual touch pad for single handed use of a mobile device.  Chang teaches receiving user input indicating a desired touchpad indicator position, and displaying the touchpad indicator at the desired touchpad indicator position in response to the receiving of the user input ([0032] – touchpad may be dragged and dropped to a different location).
  It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the moving of virtual touchpad of Chang with the system of Du in view of Duarte and Khoe to allow for the user to set a customized location of the touchpad that is most convenient for the user thereby enhancing the user’s interaction with the mobile device.

Claim 3, 11, 12, 25 and 26:
Du in view of Duarte, Khoe and Chang teaches wherein the user input comprises detection of a drag-and-drop gesture applied to the touchpad indicator (Chang; [0032] – virtual touchpad dragged and dropped).
 


Claim 4 and 13:
Du in view of Duarte, Khoe, and Chang teaches wherein the touchpad indicator is moved in response to detection of the drag-and-drop gesture only if the drag-and-drop gesture is preceded by a detection of a move-activating touch gesture, applied to the touchpad indicator, and wherein the move-activating touch gesture causes the touchpad indicator to be moved in response to a subsequent drag-and-drop gesture applied to the touchpad indicator (Chang; [0030] – [0032] – selection of the set button to adjust the location of the virtual touchpad).  

Claim 5 and 14:
Du in view of Duarte, Khoe, and Chang teaches using a drag and drop gesture to move the virtual touchpad.  Du in view of Duarte Khoe and Chang does not teach wherein the user input comprises detection of a multi-finger drag-and-drop gesture. Various gesture may be used to trigger/execute the movement of the virtual touchpad.  In particular multi-touch gestures are well known in the art of graphical user interfaces and would have been a suitable substitute as a single finger gesture to perform such operation.  



Claims 6, 7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Duarte in view of Khoe in view of Chang in view of Ganey et al. US 2011/0169749 A1, published 07/14/2011, hereinafter “Ganey”.
  
Claim 6 and 15:
Du in view of Duarte, Khoe, and Chang teaches a touchpad indicator. Du in view of Duarte, Khoe, and Chang does not explicitly teach wherein the touchpad indicator is displayed in form of a superimposed graphical user interface object, wherein the superimposition is onto one or more of the graphical user interface objects that are displayed on the touchscreen.
Ganey discloses a virtual touchpad.  Wei teaches wherein the touchpad indicator is displayed in form of a superimposed graphical user interface object, wherein the superimposition is onto one or more of the graphical user interface objects that are displayed on the touchscreen (Fig. 4A, [0078] – overlay the virtual touchpad).
It would have been obvious to one skilled in the art at the time of the effective filing date of the invention to have combined the superimposed virtual touchpad of Ganey with the system of Du in view of Duarte, Khoe, and Chang to maintain the view of the activation area thereby allowing the user to easily identify the activation area. 


Claim 7 and 16:
Du in view of Duarte, Khoe, Chang and Ganey teaches wherein the one or more graphical user interface objects are not selectable while being displayed under the superimposed graphical user interface object (Ganey; [0075] – virtual touchpad in an opaque state).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 23 have been considered but are moot because the new ground of rejection relies on a new combination of references for the teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea Long whose telephone number is (571)270-1055. The examiner can normally be reached Monday - Thursday 6:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA N LONG/         Primary Examiner, Art Unit 2175